Citation Nr: 9910933	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for donor site scar of 
the left thigh, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for donor site scar of 
the right groin with anterofemoral cutaneous neuropathy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1985 to December 
1988.  This appeal arises from a September 1994 rating 
decision of the Boston, Massachusetts Regional Office (RO), 
that denied the veteran's claims for a rating in excess of 10 
percent for a donor site scar of the left thigh, entitlement 
to a compensable rating for a donor site scar of the right 
groin, and entitlement to service connection for right upper 
thigh and leg disability.  

By rating decision in April 1996, a 10 percent rating was 
assigned for donor site scar of the right groin with 
anterofemoral cutaneous neuropathy.  In an April 1996 
supplemental statement of the case, it was noted that the 
claim of entitlement to service connection for right upper 
thigh and leg disability was considered to be part and parcel 
of the service connected right groin disability.  


REMAND

On review of the claims file, the Board notes that on the May 
1995 substantive appeal, the veteran requested a hearing 
before the Board.  In March 1999, the Board issued a letter 
to the veteran seeking clarification as to whether he wanted 
to attend a hearing before the Board.  In April 1999, a 
written response from the veteran shows that he elected to 
have a hearing before a member of the Board at the RO.  

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









